DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. 
Applicant repeats the argument that Boukhny is silent with respect to heater 505 comprising a sensor for taking an actual temperature measurement, and the examiner maintains the argument in the last Office Action that the prior art does not have to use the same terminology as that of the claims to meet the claim limitations. The limitation “sensor” encompasses any device which detects or measures a physical property and records, indicates, or otherwise responds to it. Therefore, since Boukhny discloses that the heater 505 delivers information to a controller, the heater 505 disclosed by Boukhny meets the limitations of sensing IOL temperature conditions using a sensor. Similarly, with respect to applicant’s argument that “temperature information” does not comprise an “actual temperature measurement” it is the examiner’s position that in order for controller to receive temperature information in the device of Boukhny to determine whether or not the temperature is within a desired temperature range, the actual temperature value must be determined in order to compare whether or not it falls within the desired range. It is the examiner’s position that in order  to process and relay temperature information an actual temperature must be taken.  Therefore, the examiner maintains that all the claim limitations are still met by the modification of Boukhny in view of Pynson in view of Appelbaum as set forth below and applicant’s arguments are not persuasive. 
In response to applicant’s argument that on page 9 that the temperature of the IOL is not measured, it is noted that the claims merely require sensing IOL temperature ‘conditions’ and not the temperature of the IOL itself. The limitation ‘conditions’ is sufficiently broad to encompass the surrounding environment of the IOL such as the fluid containing the IOL, as taught by the modification in the rejection set forth below. Although claim 15 recites sensing the IOL temperature, it further defines this sensing comprises measuring the temperature values associated with a fluid contained in the wet fixture, which is met by the combination in the rejections set forth below. Applicant also argues that Boukhny suggests that the temperature of the heater itself is measured, although the examiner disagrees, since the heater is disposed in the same chamber as the IOL, it is the examiner’s position that the sensed temperature of the heater reads on the limitation “sensing IOL temperature conditions” since the heater temperature is the environment, and thus condition, of the IOL temperature. Therefore, applicant’s arguments are not persuasive. 
In response to applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 15-18, 20, 21, 24, 26, 27, and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boukhny et al (US 2008/0097461) in view of Pynson (US 2008/0147080) and further in view of Appelbaum et al (US 6251113).
Regarding claims 1, Boukhny et al (hereafter Boukhny) discloses a method for regulating temperature of an intra-ocular lens during an ocular surgical procedure (2020) using a computing device (1505) and comprising receiving desired IOL temperature information (paragraph 0080), sensing IOL temperature conditions (2240 in figure 22, input signal, temperature information, paragraphs 0045, 0062, 0093) using a sensor (heater 505, figure 5, “controller receives temperature information from heater 505”), wherein said sensing comprises measuring actual temperature values (in order to determine if the temperature is in a predetermined range, the temperature information would comprise comparing the actual temperature values to the high and low perimeters of the range), comparing at least one of the sensed IOL temperature conditions measured by the sensor (heater) with the desired temperature information (paragraph 0080, paragraph 0093), wherein said comparing results in a desired temperature change (2250, figure 22, paragraph 0093), calculating desired a heating level for transferring an amount of heat required to achieve the desired temperature change  (paragraph 0093, 0074; heating level is either on to transfer an amount heat or off to not transfer an amount heat using the desired temperature change), and controlling heat transfer to the IOL (2110, activation of the heater)  based on a pre-set temperature (paragraph 0080, 0082), wherein the IOL is contained in a fixture (cartridge 155), and wherein the IOL is maintained substantially at the desired temperature (2020, 2270, 2150). Boukhny does not disclose that the sensing comprises measuring temperature values associated with a fluid containing the IOL. 
Pynson teaches an IOL injector disposed inside a wet fixture sealed along with a fluid such that the IOL is contained in the wet fixture containing the fluid (paragraph 0033). It would have been obvious to one with ordinary skill in the art at the time of the invention to include a fluid in the fixture (155) holding the IOL of the device of Boukhny to define a wet fixture, as taught by Pynson, in order to hydrate and maintain flexibility of the IOL prior to insertion, such that the IOL and the sensor of Boukhny is contained in a wet fixture containing the fluid, and subsequently, it would have been obvious to one with ordinary skill in the art at the time of the invention to measure temperature values of the fluid containing the IOL using the sensor within the wet fixture and apply the calculated heating level to regulate and heat the IOL via the fluid contained in the wet fixture, since the IOL is suspended in the fluid and the fluid would be in direct contact with both the heating element and the sensor and the IOL. Boukhny in view of Pynson does not specifically teach controlling via the fluid the heat transfer to the IOL based on an operating room personnel input parameter associated with the fluid. 
However, Appelbaum et al (hereafter Appelbaum) teaches ophthalmic microsurgical methods, wherein the methods are accomplished using a computing device that is capable of receiving an operating parameter for an ophthalmic microsurgical instrument and controlling the microsurgical instrument as a function of at least one operating parameter, which can be input by an operating room personnel in addition to preprogrammed functions (abstract, C:1, L:60-67, C:2, L:1-67). Therefore, it would have been within the level of one with ordinary skill in the art at the time of the invention to modify the controller of Boukhny to be able to receive input parameters by an operating room personnel, such that the heat transfer to the IOL can be controlled based on an operating room personnel input parameter associated with the fluid in addition to the pre-set conditions, as taught as known in the art at the time of the invention, in order to allow the surgeon to manually provide and program input parameters relating to the desired temperature range of the IOL to suit the surgeon’s needs, since broadly replacing with automatic means with manual activity which accomplishes the same result would be within the level of one with ordinary skill in the art. 
Regarding claims 5, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 1, wherein Pynson further teaches it is known in the art at the time of the invention to maintain an IOL in sterile conditions (paragraph 0033). Therefore, it would have further been obvious to one with ordinary skill in the art at the time of the invention to have the heat source and the IOL within a sterile field, as taught by Pynson, in order to prevent infections during a surgical procedure. 
Regarding claim 24, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 1, wherein Boukhny teaches the receiving temperature information includes an IOL temperature profile (paragraph 0080, desired temperature range). 
Regarding claims 26 and 27, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 1, wherein Boukhny further discloses deriving a temperature setting comprising a time parameter based on the comparing results and storing the time parameter (paragraph 0078, controller controls amount of current and timing applied to heater to regulate temperature).
Regarding claim 31, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 1, wherein Boukhny teaches controlling heat transfer to the IOL is further based on the calculated heating level (paragraph 0078). 
Regarding claim 15, Boukhny teaches a method for regulating temperature of an intra-ocular lens during an ocular surgical procedure using a computing device (1505) comprising assessing a desired IOL temperature (predetermined range, 2240), sensing an existing IOL temperature (2260, paragraph 0093) with a sensor (heater (such as 505, figure 5, “controller receives temperature information from heater 505 and  interfaces 1525, 1530, 1535, 1540, to send data between components paragraph 0073), ”), wherein the sensor is contained in a fixture (cartridge 155, figure 5) and said sensing comprising measuring actual temperature values associated (in order to determine if the temperature is in a predetermined range, the temperature information would comprise comparing the actual temperature values to the high and low perimeters of the range), comparing at least said assessed desired IOL temperature with said sensed existing IOL temperature to determine a desired temperature change (2250, figure 22, paragraph 0093), calculating a heating level (2230) for transferring an amount of heat required to achieve the desired temperature change (paragraph 0093, 0074; heating level is either on to transfer an amount heat or off to not transfer an amount heat using the desired temperature change), which is based on an user selected input parameter (2210, 2220), using the desired temperature change (paragraph 0093), applying the calculated heating level (2230) to regulate (2270) the IOL substantially at the desired IOL temperature (2240) by controlling heat transfer to the IOL (2250, 2230) based on an operating room personnel selected input parameter (paragraph 0080, 0082). Boukhny does not disclose that the sensing comprises measuring temperature values associated with a fluid containing the IOL. 
Pynson teaches an IOL injector disposed inside a wet fixture sealed along with a fluid (paragraph 0033), such that the IOL is suspended in the fluid. It would have been obvious to one with ordinary skill in the art at the time of the invention to include a fluid in the fixture (chamber, 155) holding the IOL of the device of Boukhny to define a wet fixture, such that the IOL is suspended in the fluid contained in the wet fixture and the sensor is contained in a wet fixture, as taught by Pynson, in order to hydrate and maintain flexibility of the IOL prior to insertion and subsequently, it would have been obvious to one with ordinary skill in the art at the time of the invention to measure temperature values of the fluid using the sensor (1540) and apply the calculated heating level to regulate the IOL, via the fluid contained in the wet fixture, since the IOL is suspended in the fluid and the fluid would be in direct contact with both the heating element and the sensor and the IOL. Boukhny in view of Pynson does not specifically teach controlling the heat transfer to the IOL based on an operating room personnel input parameter associated with the fluid. 
However, Appelbaum teaches ophthalmic microsurgical methods, wherein the methods are accomplished using a computing device that is capable of receiving an operating parameter for an ophthalmic microsurgical instrument and controlling the microsurgical instrument as a function of at least one operating parameter, which can be input by an operating room personnel in addition to preprogrammed functions (abstract, C: 1, L:60-67, C:2, L:1-67). Therefore, it would have been within the level of one with ordinary skill in the art at the time of the invention to modify the controller of Boukhny of the method of Boukhny in view of Pynson to be able to receive input parameters by an operating room personnel, such that the heat transfer to the IOL can be controlled based on an operating room personnel input parameter associated with the fluid in addition to the pre-set conditions, as taught as known in the art at the time of the invention, in order to allow the surgeon to manually provide and program input parameters relating to the desired temperature range of the IOL to suit the surgeon’s needs, since broadly replacing with automatic means with manual activity which accomplishes the same result would be within the level of one with ordinary skill in the art. 
Regarding claim 16, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 15, wherein Boukhny teaches the comparing comprises comparing one or more IOL temperature conditions measured by the sensor (1540) with pre-established desired temperature conditions (2240, 2250, paragraph 0093). 
Regarding claim 17, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 15, wherein Boukhny teaches the applying further comprises controlling a heat source (1605) to transfer heat from the heat source (1605) to the IOL (paragraph 0075). 
Regarding claim 18, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 15, wherein Boukhny teaches the applying further comprises refraining from transferring heat to the IOL when the desired temperature change is within defined parameters (2240, 2260, 2270, paragraph 0093). 
Regarding claim 20, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 17, wherein Boukhny further teaches the heat source employs a heating element (505, 705, 1310, 1305) that would heat the fluid contained in the wet fixture of the device of Boukhny in view of Pynson. 
Regarding claims 21, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 15, and Pynson further teaches it is known in the art at the time of the invention to maintain an IOL in sterile conditions (paragraph 0033). It would have been obvious to one with ordinary skill in the art at the time of the invention to have the heat source and the IOL within a sterile field, as evidenced by Pynson, in order to prevent infections during a surgical procedure. 
Regarding claims 29 and 30, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 15, and Boukhny further teaches deriving a temperature setting comprising a time parameter based on the comparing results and storing the time parameter (paragraph 0078, controller controls amount of current and timing applied to heater to regulate temperature).
Claims 6 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boukhny et al (US 2008/0097461) in view of Pynson (US 2008/0147080) in view of Appelbaum et al (US 6251113) as applied to claims 1 and 15 above, and further in view of Van Gent (US 4955889) and further in view of Alfano et al (US 20040176752), as evidenced by Bretton (5445637). 
Regarding claim 6, Boukhny in view of Appelbaum teaches all of the limitations set forth in claim 1, wherein Pynson teaches the IOL injector disposed inside a container sealed along with a fluid (paragraph 0033), but does not disclose heat is transferred from an electric diathermy connector using high frequency alternating electric of magnetic fields. Van Gent teaches it is known in the art at the time of the invention to use an induced heating source (column 7, lines 12 -33) to heat a lens for insertion into the eye. Alfano et al (hereafter Alfano) also teaches that it was known in the art at the time of the invention utilize an electric diathermy connector with high frequency alternating electric fields (paragraph 007) as a type of induced heat source for ophthalmic surgical devices. Bretton further teaches an ophthalmic surgical device that utilizes alternating current as a thermal energy source as an effective means to heat a viscoelastic solution (C9, L13-18).Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, to substitute the heat source (1605) taught in Boukhny with an induced heating source, as taught by Van Gent, utilizing an electric diathermy connector with high frequency alternating electric fields, as taught by Alfano, to effectively heat viscoelastic fluid containing the IOL, as evidenced by Bretton, in order to hydrate and maintain flexibility of the IOL prior to insertion, as taught by Pynson, in the method of Boukhny, since Van Gent and Alfano teach that an induced heating source comprising an electric diathermy connector was an art-recognized equivalent heating source for ophthalmic surgical devices at the time of the invention and it has been held that mere substitution of art-recognized equivalents at the time of the invention requires only routine skill in the art. 
Regarding claim 22, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 15, but does not disclose heat is transferred from an electric diathermy connector using high frequency alternating electric of magnetic fields. Van Gent teaches it is known in the art at the time of the invention to use an induced heating source (column 7, lines 12 -33) to heat a lens for insertion into the eye. Alfano et al (hereafter Alfano) also teaches that it was known in the art at the time of the invention utilize an electric diathermy connector with high frequency alternating electric fields (paragraph 007) as a type of induced heat source for ophthalmic surgical devices. Bretton further teaches an ophthalmic surgical device that utilizes alternating current as a thermal energy source as an effective means to heat a viscoelastic solution (C9, L13-18). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, to substitute the heat source (1605) taught in Boukhny with an induced heating source, as taught by Van Gent, utilizing an electric diathermy connector with high frequency alternating electric fields, as taught by Alfano, in order to effectively heat the viscoelastic fluid containing the IOL and subsequently the IOL itself, as evidenced by Bretton, in the method of Boukhny in view of Appelbaum in view of Pynson, since Van Gent and Alfano teach an induced heating source comprising an electric diathermy connector was an art-recognized equivalent heating source for ophthalmic surgical devices at the time of the invention and it has been held that mere substitution of art-recognized equivalents at the time of the invention requires only routine skill in the art. 
Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Boukhny et al (US 2008/0097461) in view of Pynson (US 2008/0147080) in view of Appelbaum et al (US 6251113) as applied to claim 17 above, and further in view of Raney (US 2009/0005712). 
Regarding claim 23, Boukhny in view of Appelbaum in view of Pynson teaches all of the limitations set forth in claim 17, but does not disclose that the heat source comprises an ultrasonically driven phacoemulsification handpiece. Raney teaches an ultrasonically driven phacoemulsification handpiece that results in maximum heat introduced into the eye (paragraph 0042). It would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the heat source (1605) in the handpiece of the device of Boukhny with an ultrasonically driven phacoemulsification handpiece, since Raney teaches that ultrasonically driven phacoemulsification is an art-recognized equivalent suitable heat source for a heating mechanism ophthalmic surgical devices at the time of the invention and it has been held that mere substitution of art-recognized equivalents involves only routine skill in the art. 
Claims 25 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boukhny et al (US 2008/0097461) in view of Pynson (US 2008/0147080) in view of Appelbaum et al (US 6251113) as applied to claims 1 and 15 above, and further in view of Boukhny (US 2010/0094309). 
Regarding claim 25, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 1, and further discloses displaying a system operating characteristic (information about the operation of the system) on a display (paragraph 0082) and that the controller (1505) communicates with a console to perform control functions. However, Boukhny in view of Appelbaum does not teach that the system operating characteristics are displayed on a graphical user interface. Boukhny (US 20100094309, hereafter Boukhny '309) teaches an automated intraocular lens injector device having a control circuit controlling the translation of the plunger responsive to user input (abstract) using a graphical user interface in communication with a controller (paragraph 0052). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to display the system operating characteristics on the display taught in the device of Boukhny in view of Appelbaum on a graphical user interface, as taught by Boukhny '309, in order to allow for the graphical user interface to provide a message identifying a particular type of fault (e.g. lens is not in the desired temperature range) on the console so that the user can input whether the movement of the plunger should be stopped and the motor translating the plunger can be deactivated. 
Regarding claim 28, Boukhny in view of Pynson in view of Appelbaum teaches all of the limitations set forth in claim 15, wherein Boukhny further discloses displaying a system operating characteristic (information about the operation of the system) on a display (paragraph 0082) and that the controller (1505) communicates with a console to perform control functions. However, Boukhny in view of Appelbaum in view of Pynson does not disclose that the system operating characteristics are displayed on a graphical user interface. Boukhny '309 teaches an automated intraocular lens injector device having a control circuit controlling the translation of the plunger responsive to user input (abstract) using a graphical user interface in communication with a controller (paragraph 0052). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to display the system operating characteristics on the display taught in the device of Boukhny in view of Appelbaum in view of Pynson on a graphical user interface, as taught by Boukhny '309, in order to allow for the graphical user interface to provide a message identifying a particular type of fault (e.g. lens is not in the desired temperature range) on the console so that the user can input whether the movement of the plunger should be stopped and the motor translating the plunger can be deactivated. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771